DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-9, filed 7/20/2021, with respect to claims 1 and 6 have been fully considered and are persuasive.  The rejection of claims 1 and 6 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 6 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended so as to further limit the specific operations and configuration of the integrated controller of the system. Said claim language directed towards the integrated controller of the system appear directed towards a non-obvious improvement over the prior art of record when taken into consideration with the claim in its entirety. Independent claim 1 is considered to currently be in condition for allowance, and is presented below.

Claim 1:     An uninterruptible power supply system comprising n uninterruptible power supplies connected in parallel, where n is an integer of two or more, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HAL KAPLAN/Primary Examiner, Art Unit 2836